DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Farnworth ‘056 (U.S. PGPub 2005/0278056) in view of Downing ‘309 (U.S. PGPub 2014/0307309) and Ray ‘375 (U.S. Patent 5,753,375).
Claim 1 – Farnworth ‘056 teaches a three-dimensional printer (PG 0027, e.g. dispense element 16), comprising:
a custom tray (PG 0029, support 32) for placement of a substrate (PG 0029, substrate 30);
wherein the three-dimensional printer is configured to print a material (PG 0027, flowable material 28) on at least one surface of the substrate (PG 0027). 
Farnworth ‘056 does not teach the following limitations of Claim 1:
Wherein the substrate is a prefabricated filter.
Wherein the three-dimensional printer is configured to print an aperture mask, including a dark mirror coating that includes a photopolymer resin, on at least one of a top or a bottom of the prefabricated filter. 
Downing ‘309 teaches a filter array comprising multiple discrete filter elements (PG 0030) and further comprises patterned dark mirror coatings (PG 0030, elements 123, 124) applied to the filter array after formation.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Farnworth ‘056 to print on the prefabricated filter of Downing ‘309, as Farnworth ‘056 is a device for printing controlled amounts of materials in desired locations on a substrate and Downing ‘309 teaches a substrate which wants controlled amounts of material applied to desired locations on the substrate as part of the fabrication process.
Farnworth ‘056 is capable of printing photopolymers (PG 0028), inclusive of e.g. powdered metals and ceramics (PG 0028).  Ray ‘375 discloses a microelectronic device comprising a dark mirror coating (Column 3 Lines 46-59), the dark mirror coating comprising e.g. alternating layers of zinc sulfide and titanium (Column 3 Lines 60-62).  Zinc sulfide is a ceramic material; titanium is a metal.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Farnworth ‘056 / Downing ‘309 to print the dark matter coating of Ray ‘375 by applying the material components in a photopolymer, as Downing ‘309 wants a dark mirror coating deposited on its substrate, Ray ’375 teaches that dark mirror coatings may comprise e.g. alternating layers of zinc sulfide and titanium, and Farnworth ‘056 teaches a device capable of depositing ceramic materials (e.g. zinc sulfide) and metals (e.g. titanium) suspended in photopolymer materials.
Claim 7 – Farnworth ‘056 / Downing ‘309 / Ray ‘375 render obvious the three-dimensional printer of claim 1, but does not expressly teach or suggest wherein the prefabricated filter is a six- band optical filter.  The cited embodiment of Downing ‘309 shows four filter element types (PG 0030).  However, PG 0018 expressly discloses that filter arrays embodied by Downing ‘309 may comprise dozens or hundreds of filter elements.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Farnworth ‘056 / Downing ‘309 / Ray ‘375 to provide a filter array comprising e.g. six discrete types of filter elements commensurate with the broader disclosed teaching of Downing ‘309.
Claim 8 – Farnworth ‘056 / Downing ‘309 / Ray ‘375 render obvious the three-dimensional printer of claim 1, wherein the prefabricated filter is an optical filter array comprising a plurality of optical filter elements of different optical filter types (PG 0030, e.g. 4 different filter element types), the optical filter elements bonded together to form an optical filter array (PG 0029, bonding of discrete filter elements to form a composite filter array). 
Claim 9 – Farnworth ‘056 / Downing ‘309 / Ray ‘375 render obvious the three-dimensional printer of claim 1, wherein the three-dimensional printer is configured to print the aperture mask on an optical coating on the at least one of the top or the bottom of the prefabricated filter (Farnworth ‘056 PG 0027, nozzles 26 precisely print flowable material 28 onto substrate 30). 
Claim 10 – Farnworth ‘056 / Downing ‘309 / Ray ‘375 render obvious the three-dimensional printer of claim 1, further comprising at least one control component, the at least one control component configured to control the printing of the three-dimensional printer so as to adapt the printer for printing on the prefabricated filter (Farnworth ‘056 PG 0029, dispense element positioner 0022 to accurately position dispense element over substrate 30 for printing). 
Claim 11 – Farnworth ‘056 / Downing ‘309 / Ray ‘375 render obvious the three-dimensional printer of claim 1, further comprising at least one ultra- violet lamp configured to solidify the photopolymer resin to form the aperture mask on the prefabricated filter (Farnworth ‘056 PG 0028, consolidator 18 which may be e.g. a UV light source). 
Claim 12 - Farnworth ‘056 teaches a three-dimensional printer (PG 0027, e.g. dispense element 16), comprising:
a tray (PG 0029, support 32) for placement of a substrate (PG 0029, substrate 30); and
a print block (PG 0027, dispense element 16), comprising
at least one dispensing component (PG 0027, nozzles 26) in fluid communication with a reservoir for storing a photopolymer resin (PG 0027, material dispenser 24 for dispensing flowable material; PG 0028, flowable material may suitably be a photopolymer), the at least one dispensing component configured to deposit the photopolymer resin onto a surface of the substrate (PG 0027, printing onto substrate 30). 
Farnworth ‘056 does not teach the following limitations of Claim 12:
Wherein the substrate is a prefabricated multi-spectral optical filter array.
Wherein the at least one dispensing component is configured to deposit the photopolymer resin onto a surface of the prefabricated multi-spectral optical filter array forming an aperture mask including a dark mirror coating thereon.  
Downing ‘309 teaches a filter array comprising multiple discrete filter elements (PG 0030) and further comprises patterned dark mirror coatings (PG 0030, elements 123, 124) applied to the filter array after formation.  The disclosed filter arrays comprise e.g. multispectral optical filter arrays (PG 0029).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Farnworth ‘056 to print on the prefabricated multispectral optical filter of Downing ‘309, as Farnworth ‘056 is a device for printing controlled amounts of materials in desired locations on a substrate and Downing ‘309 teaches a substrate which wants controlled amounts of material applied to desired locations on the substrate as part of the fabrication process.
Farnworth ‘056 is capable of printing photopolymers (PG 0028), inclusive of e.g. powdered metals and ceramics (PG 0028).  Ray ‘375 discloses a microelectronic device comprising a dark mirror coating (Column 3 Lines 46-59), the dark mirror coating comprising e.g. alternating layers of zinc sulfide and titanium (Column 3 Lines 60-62).  Zinc sulfide is a ceramic material; titanium is a metal.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Farnworth ‘056 / Downing ‘309 to print the dark matter coating of Ray ‘375 by applying the material components in a photopolymer, as Downing ‘309 wants a dark mirror coating deposited on its substrate, Ray ’375 teaches that dark mirror coatings may comprise e.g. alternating layers of zinc sulfide and titanium, and Farnworth ‘056 teaches a device capable of depositing ceramic materials (e.g. zinc sulfide) and metals (e.g. titanium) suspended in photopolymer materials.
Claim 13 - Farnworth ‘056 / Downing ‘309 / Ray ‘375 render obvious the three-dimensional printer of claim 12, wherein the print block further comprises at least one ultraviolet lamp configured to illuminate deposited photopolymer resin on the surface of the prefabricated multi-spectral optical filter array (Farnworth ‘056 PG 0028, consolidator 18 which may be e.g. a UV light source). 

Claims 2, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Farnworth ‘056 / Downing ‘309 / Ray ‘375, and further in view of Tella ‘493 (U.S. PGPub 2006/0051493).
Claim 2 - Farnworth ‘056 / Downing ‘309 / Ray ‘375 render obvious the three-dimensional printer of claim 1, but do not further teach or suggest wherein the custom tray includes a vacuum chuck configured to hold the prefabricated filter at a predetermined start position for printing.  Tella ‘493 is drawn to e.g. printing apparatuses (Abstract, PG 0011).  The apparatuses comprise substrate mounts (PG 0047) which position the substrate relative to the dispensing element prior to printing.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Farnworth ‘056 / Downing ‘309 / Ray ‘375 to incorporate the substrate mount of Tella ‘493, as Farnworth ‘056 teaches control means to position the dispensing element relative to the substrate and Tella ‘493 teaches that the substrate mount may comprise positioning means relative to the dispensing element to permit desired dispensing accuracy.  Tella ‘493 further teaches that the substrate mount may comprise e.g. vacuum chucks (PG 0040).
Claim 14 - Farnworth ‘056 / Downing ‘309 / Ray ‘375 render obvious the three-dimensional printer of claim 12, but do not further teach or suggest wherein the tray comprises a vacuum chuck.  Tella ‘493 is drawn to e.g. printing apparatuses (Abstract, PG 0011).  The apparatuses comprise substrate mounts (PG 0047) which position the substrate relative to the dispensing element prior to printing.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Farnworth ‘056 / Downing ‘309 / Ray ‘375 to incorporate the substrate mount of Tella ‘493, as Farnworth ‘056 teaches control means to position the dispensing element relative to the substrate and Tella ‘493 teaches that the substrate mount may comprise positioning means relative to the dispensing element to permit desired dispensing accuracy.  Tella ‘493 further teaches that the substrate mount may comprise e.g. vacuum chucks (PG 0040).
Claim 15 - Farnworth ‘056 / Downing ‘309 / Ray ‘375 render obvious the three-dimensional printer of claim 14, wherein the vacuum chuck is configured to locate a start position of the at least one dispensing component relative to the prefabricated multi-spectral optical filter array (Farnworth ‘056 PG 0029, dispense element positioner 0022 to accurately position dispense element over substrate 30 for printing; Tella ‘493 PG 0047).
Claim 20 – Farnworth ‘056 teaches a three-dimensional printer (PG 0027, e.g. dispense element 16), comprising:
a tray (PG 0029, support 32) comprising a support configured to support a substrate (PG 0029, substrate 30); and
a print block (PG 0027, dispense element 16), comprising:
at least one dispensing component (PG 0027, nozzles 26) in fluid communication with a reservoir for storing a photopolymer resin (PG 0027, material dispenser 24 for dispensing flowable material; PG 0028, flowable material may suitably be a photopolymer), the at least one dispensing component configured to deposit the photopolymer resin onto a surface of the substrate (PG 0027, printing onto substrate 30) forming a coating thereon, and
at least one ultraviolet lamp for illuminating deposited photopolymer resin on the surface of the substrate (PG 0028, consolidator 18 which may be e.g. a UV light source), wherein the printer is further configured to locate a start position of the at least one dispensing component relative to the substrate (PG 0029, dispense element positioner).
Farnworth ‘056 does not teach or suggest the following limitations of Claim 20:
A tray comprising a vacuum chuck.
Said tray configured to support a prefabricated multi- spectral optical filter array.
At least one dispensing component in fluid communication with a reservoir for storing photopolymer resin, the at least one dispensing component configured to deposit the photopolymer resin onto a surface of the prefabricated multi- spectral optical filter array forming an aperture mask including a dark mirror coating thereon, and
Wherein the vacuum chuck is further configured to locate a start position of the at least one dispensing component relative to the prefabricated multi-spectral optical filter array.
Downing ‘309 teaches a filter array comprising multiple discrete filter elements (PG 0030) and further comprises patterned dark mirror coatings (PG 0030, elements 123, 124) applied to the filter array after formation.  The disclosed filter arrays comprise e.g. multispectral optical filter arrays (PG 0029).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Farnworth ‘056 to print on the prefabricated multispectral optical filter of Downing ‘309, as Farnworth ‘056 is a device for printing controlled amounts of materials in desired locations on a substrate and Downing ‘309 teaches a substrate which wants controlled amounts of material applied to desired locations on the substrate as part of the fabrication process.
Farnworth ‘056 is capable of printing photopolymers (PG 0028), inclusive of e.g. powdered metals and ceramics (PG 0028).  Ray ‘375 discloses a microelectronic device comprising a dark mirror coating (Column 3 Lines 46-59), the dark mirror coating comprising e.g. alternating layers of zinc sulfide and titanium (Column 3 Lines 60-62).  Zinc sulfide is a ceramic material; titanium is a metal.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Farnworth ‘056 / Downing ‘309 to print the dark matter coating of Ray ‘375 by applying the material components in a photopolymer, as Downing ‘309 wants a dark mirror coating deposited on its substrate, Ray ’375 teaches that dark mirror coatings may comprise e.g. alternating layers of zinc sulfide and titanium, and Farnworth ‘056 teaches a device capable of depositing ceramic materials (e.g. zinc sulfide) and metals (e.g. titanium) suspended in photopolymer materials.
Tella ‘493 is drawn to e.g. printing apparatuses (Abstract, PG 0011).  The apparatuses comprise substrate mounts (PG 0047) which position the substrate relative to the dispensing element prior to printing.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Farnworth ‘056 / Downing ‘309 / Ray ‘375 to incorporate the substrate mount of Tella ‘493, as Farnworth ‘056 teaches control means to position the dispensing element relative to the substrate and Tella ‘493 teaches that the substrate mount may comprise positioning means relative to the dispensing element to permit desired dispensing accuracy.  Tella ‘493 further teaches that the substrate mount may comprise e.g. vacuum chucks (PG 0040).

Claims 3, 4, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Farnworth ‘056 / Downing ‘309 / Ray ‘375 as applied to claims 1 and 12 above, and further in view of Pala ‘070 (U.S. PGPub 2011/0188070).
Claim 3 - Farnworth ‘056 / Downing ‘309 / Ray ‘375 render obvious the three-dimensional printer of claim 1, but do not further teach or suggest wherein the three-dimensional printer is an inkjet printer.  Farnworth ‘056 teaches that its system is capable of printing photopolymer materials (PG 0028).  Pala ‘070 teaches generally that photopolymer materials may be printed using inkjet-type printheads (PG 0010).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Farnworth ‘056 / Downing ‘309 / Ray ‘375 to print the photopolymer using an inkjet-type printhead as suggested by Pala ‘070, as Farnworth ‘056 wants to print photopolymer material and Pala ‘070 teaches that inkjet printheads are a known device for printing photopolymer materials.
Claim 4 - Farnworth ‘056 / Downing ‘309 / Ray ‘375 / Pala ‘070 render obvious the three-dimensional printer of claim 3, wherein the three-dimensional printer is configured to print the dark mirror coating via at least one inkjet head of the three- dimensional printer (Farnworth ‘056 PG 0027-0028 using an inkjet head as suggested by Pala ‘070 PG 0010).
Claim 16 - Farnworth ‘056 / Downing ‘309 / Ray ‘375 render obvious the three-dimensional printer of claim 12, but do not further teach or suggest wherein the three-dimensional printer is an inkjet printer. Pala ‘070 teaches generally that photopolymer materials may be printed using inkjet-type printheads (PG 0010).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Farnworth ‘056 / Downing ‘309 / Ray ‘375 to print the photopolymer using an inkjet-type printhead as suggested by Pala ‘070, as Farnworth ‘056 wants to print photopolymer material and Pala ‘070 teaches that inkjet printheads are a known device for printing photopolymer materials.
Claim 17 - Farnworth ‘056 / Downing ‘309 / Ray ‘375 / Pala ‘070 render obvious the three-dimensional printer of claim 16, wherein the at least one dispensing component is at least one inkjet head, and the three-dimensional printer is configured to print the dark mirror coating via the at least one inkjet head of the three-dimensional printer (Farnworth ‘056 PG 0027-0028 using an inkjet head as suggested by Pala ‘070 PG 0010).

Claims 5, 6, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Farnworth ‘056 / Downing ‘309 / Ray ‘375 as applied to claims 1 and 12 above, and further in view of Korn ‘769 (U.S. PGPub 2015/0273769).
Claim 5 - Farnworth ‘056 / Downing ‘309 / Ray ‘375 render obvious the three-dimensional printer of claim 1, but do not further teach or suggest wherein the three-dimensional printer is an extrusion-type three-dimensional printer.   Korn ‘769 discloses e.g. apparatuses for three-dimensional printing (Abstract, e.g. 0032-0033) inclusive of extrusion heads for extrusion printing (PG 0032-0033).  Korn ‘769 further discloses that its system is compatible with photopolymers (PG 0036).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Farnworth ‘056 / Downing ‘309 / Ray ‘375 to print the photopolymer using an extrusion head as suggested by Korn ‘769, as Farnworth ‘056 wants to print photopolymer material and Korn ‘769 teaches that extrusion heads are a known device for printing photopolymer materials.
Claim 6 - Farnworth ‘056 / Downing ‘309 / Ray ‘375 / Korn ‘769 render obvious the three-dimensional printer of claim 5, wherein the three-dimensional printer is configured to print the dark mirror coating via at least one extrusion port of the three- dimensional printer (Farnworth ‘056 PG 0027-0028 using an inkjet head as suggested by Korn ‘769 PG 0032-0033).
Claim 18 - Farnworth ‘056 / Downing ‘309 / Ray ‘375 render obvious the three-dimensional printer of claim 12, but do not further teach or suggest wherein the three-dimensional printer is an extrusion-type three-dimensional printer.  Korn ‘769 discloses e.g. apparatuses for three-dimensional printing (Abstract, e.g. 0032-0033) inclusive of extrusion heads for extrusion printing (PG 0032-0033).  Korn ‘769 further discloses that its system is compatible with photopolymers (PG 0036).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Farnworth ‘056 / Downing ‘309 / Ray ‘375 to print the photopolymer using an extrusion head as suggested by Korn ‘769, as Farnworth ‘056 wants to print photopolymer material and Korn ‘769 teaches that extrusion heads are a known device for printing photopolymer materials.
Claim 19 - Farnworth ‘056 / Downing ‘309 / Ray ‘375 / Korn ‘769 render obvious the three-dimensional printer of claim 18, wherein the at least one dispensing component is at least one extrusion port, and the three-dimensional printer is configured to print the dark mirror coating via the at least one extrusion port of the three-dimensional printer (Farnworth ‘056 PG 0027-0028 using an inkjet head as suggested by Korn ‘769 PG 0032-0033).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712